Citation Nr: 0527450	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for second degree burn scar of the left ear with deformity of 
the auricle.  

2.  Entitlement to an initial increased rating in excess of 
30 percent for second degree burn scars of the left face, 
neck, head, and bilateral shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision and was previously 
remanded in July 2001 and December 2003.  The matter is now 
before the Board for final appellate determination.  

In March 2001, the veteran testified via video conference 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  Through correspondence in October 
2003 and June 2005, the veteran advised the Board that he did 
not want a new hearing before another VLJ.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Prior to August 30, 2002, the veteran's second degree 
burn scar of the left ear was not manifested by severe 
disfigurement, marked and unsightly deformity of the 
auricles, marked discoloration, color contrast, or the like.  

3.  For the period beginning August 30, 2002, the veteran's 
second degree burn scar of the left ear has been manifested 
by visible tissue loss and asymmetry of the auricles; 
however, gross distortion, asymmetry of two features or 
paired set of features, or four characteristics of 
disfigurement have not been shown.  This disability has not 
resulted in hospitalization or markedly interfered with 
employment.  

4.  The veteran's second degree burns scars of the left face, 
neck, head, and bilateral shoulders have not been manifested 
by complete disfigurement, exceptionally repugnant deformity 
of one side of the face, marked or repugnant bilateral 
disfigurement, visible or palpable tissue loss, gross 
distortion or asymmetry of two features or set of features, 
or four characteristics of disfigurement.  This disability 
has not resulted in hospitalization or markedly interfered 
with employment.
 

CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
an initial rating in excess of 10 percent for second degree 
burn scar of the left ear with deformity of the auricle have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, 7802 (1998).

2.  For the period beginning August 30, 2002, the criteria 
for a 30 percent rating, and no greater, for second degree 
burn scar of the left ear with deformity of the auricle have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.321, 4.14, 4.87a, DC 6207, 4.118, DC 7800 
(2004).

3.  The criteria for a rating in excess of 30 percent for 
second degree burn scars of the left face, neck, head, and 
bilateral shoulders have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.118, DC 7800 (1998); 
38 C.F.R. §§ 3.321, 4.118, DC 7800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  This letter essentially provided notice of 
elements (1), (2), (3), and (4).  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2004 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claims 
were adjudicated in June 1999.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a SSOC was issued in October 2004.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran examinations in 
March 1999, May 2002, and March 2004 and at each examination 
photographs of the veteran's scars were taken.  These 
examination reports and photographs have been associated with 
the claims folder and are discussed below.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).


Under the rating criteria in effect prior to August 30, 2002, 
moderately disfiguring scars are assigned a 10 percent 
disability rating.  A 30 percent rating is warranted for 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability is warranted for 
completely disfiguring scarring, an exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  A note to DC 7800 states that when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating can be increased to 30 percent and the 30 percent 
rating can be increased to 50 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, DC 7800 
(1998).

Effective August 30, 2002, one characteristic of 
disfigurement warrants the assignment of a 10 percent rating.  
The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement warrant a 30 percent 
rating.  A 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2004).  

Since the initial grant of service connection, the veteran's 
left ear disability has been assigned a 10 percent rating and 
his left face, neck, head, and bilateral shoulders disability 
has been assigned a 30 percent rating.  In an appeal of an 
initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

Rating in excess of 10 percent for second degree burn scar of 
the left ear with deformity of the auricle

The veteran does not meet the requirements for a 30 percent 
rating under the prior criteria of DC 7800.  As reflected by 
VA treatment records and the reports of VA examinations in 
March 1999 and March 2004, his left earlobe is deformed and 
hyperpigmented with irregular and changed contours.  At an 
outpatient visit in April 1999, the veteran stated that he 
was depressed over the appearance of his left ear.  However, 
VA staff noted that the disfigurement was barely noticeable.  
Additionally, at the March 2004 VA examination, it was noted 
that the veteran had loss of tissue of the pinna (auricle) of 
the ear.  However, these characteristics do not arise to the 
level of being severely disfiguring or a marked or unsightly 
deformity of the auricles.  

Additionally, three sets of color photographs, totaling 26 
photographs, taken at the VA examinations in March 1999, May 
2002, and March 2004 have been associated with the claims 
folder.  These pictures depict (in part) the veteran's left 
ear burn scar.  Review of these by the undersigned shows some 
deformity of the ear shape and skin when compared to the 
right ear.  From a lay person's perspective, however, the 
veteran's left ear scar is not severely disfiguring or 
marked/unsightly as shown in the photographs.  

Furthermore, while the veteran does have tissue loss and 
cicatrization as indicated in his VA treatment records and 
examination reports, there is no marked discoloration or 
color contrast as required for a 30 percent rating under the 
prior criteria.  VA treatment records noted the veteran's 
hyperpigmented left ear scars and he indicated in his 
November 1999 appeal that he uses creams to restore his 
natural color.  However, upon review of all the evidence, the 
Board does not find that his left ear has marked 
discoloration or color contrast.  Consequently, a higher 
rating under the prior criteria is unwarranted.     

The Board has also reviewed DC 7802 which allows for a 
maximum 10 percent rating for second degree burn scars for an 
area or areas measuring approximately one square foot.  
38 C.F.R. § 4.118, DC 7802 (1998).  However, as the veteran 
is currently assigned a 10 percent rating, he would not be 
entitled to a higher rating under this DC.  Furthermore, an 
additional rating under DC 7802 is inappropriate as it would 
constitute pyramiding.  See 38 C.F.R. § 4.14.

When taking into consideration the revised criteria of DC 
7800, the Board notes that the March 2004 examination report 
revealed loss of tissue of the pinna. Additionally, the 
veteran stated in his appeal and at his video conference 
hearing that his left ear is three quarters of regular size.  
The photographs from the examinations confirm some asymmetry 
of the ears.  While, the Board does not find that there is 
gross distortion, there is clearly tissue loss and asymmetry 
of the ears.  Therefore, a 30 percent rating is warranted, 
effective from August 30, 2002 (the date of the revised 
criteria).  See Fenderson, supra.  

There is no evidence of gross distortion or asymmetry of two 
features or paired set of features (the only set of features 
for which there is asymmetry is the ears).  Furthermore, the 
presence of four or five disfigurement characteristics have 
not been identified.  The March 2004 VA examination noted a 2 
mm wide and 6 cm long raised scar behind the ear.  
Additionally, the skin behind the ear was noted to be 
atrophic and shiny but there was no indication that this area 
exceeded 6 square inches.  There was also mild tenderness to 
palpation in the area.  However, these characteristics do not 
meet the requirements for disfigurement.  The requirements 
for a 50 percent rating have not been met.  

The Board has also considered 38 C.F.R. § 4.87a, DC 6207, in 
which a 10 percent rating is warranted for deformity of the 
auricle with loss of one-third or more of the substance.  A 
30 percent rating is warranted for unilateral loss of 
auricle.  38 C.F.R. § 4.87a, DC 6207.  However, since 
evaluation under DC 7800 is based in part on the deformity of 
the auricle resulting from tissue loss, assigning the veteran 
a separate rating for any loss of the auricle under the 
provisions of DC 6207 constitutes pyramiding.  See 38 C.F.R. 
§ 4.14.  Moreover, there is no evidence that the veteran has 
completely lost his left auricle, so his disability is more 
appropriately rated under DC 7800. 

Finally, the veteran has not been hospitalized for symptoms 
of his left ear scar and no evidence suggests this disability 
has prevented him from working.  At a July 2002 VA outpatient 
visit, he reported that he had lost his job at the post 
office and was in the legal process of regaining it.  
Nevertheless, there is no indication that his unemployment 
was due to his ear scar.  Moreover, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
second degree burn scar of the left ear is not warranted.  
38 C.F.R. § 3.321 (b)(1). 

Therefore, the Board finds that for the period prior to 
August 30, 2002, an initial rating in excess of 10 percent 
for the veteran's burn scar of the left ear is not warranted, 
and that, for the period beginning August 30, 2002, a 30 
percent rating (and no greater) is warranted.  38 U.S.C.A. 
§ 5107.  

Rating in excess of 30 percent for  second degree burn scars 
of the left face, neck, head, and bilateral shoulders

The veteran does not meet the requirements for a higher 
rating under the prior criteria of DC 7800.  At VA outpatient 
visits in July 1999, April 2001, April 2002, June 2002, and 
November 2002, he complained of scarring alopecia on his 
scalp and tender spots on his head.  The March 1999 VA 
examination report indicated that his left facial scar has 
essentially no elevation, depression, underlying tissue loss, 
inflammation, edema, or keloid formation.  The May 2002 VA 
examination report indicated that his left neck scar was 
atrophied and hyperpigmented.  Additionally, the March 1999 
and May 2002 VA examinations revealed that his shoulder scars 
are hyperpigmented, hypertropic with ulceration, exfoliation, 
and crusting with pruritus.  However, none of this indicates 
that his scars are completely disfiguring. 

Although there is evidence of scarring on the left side of 
the veteran's face, it has not been shown to be exceptionally 
repugnant.  The March 2004 VA examination noted that the 
entire left side of the veteran's face is darkened when 
compared to the right side of his face.  The examination also 
revealed that his left nostril is shiny and slightly 
contracted as compared to the right, and that the left 
eyebrow shows loss of hair in the lateral aspect of the 
eyebrow associated with hyperpigmentation of the skin there.  
However, as discussed supra, his left facial scar has no 
elevation, depression, underlying tissue loss, inflammation, 
edema, or keloid formation.  Therefore, the Board finds that 
the veteran's scars do not result in exceptionally repugnant 
deformity of one side of the face as required for a higher 
rating under the prior rating criteria.  

Furthermore, upon examination of photographs in the claims 
folder, the Board does notice alopecia spots on the veteran's 
head, darkened areas on the left side of his face, some scars 
on his face, and elevated roundish shoulder scars of various 
sizes.  However, the Board does not find any of these scars 
result in complete disfigurement or repugnant deformity.     

Finally, although the veteran does have cicatrization and the 
left side of his face is darkened when compared to the right 
(March 2004 VA examination), he does not have tissue loss (as 
specifically noted in the March 1999 and March 2004 VA 
examinations).  Moreover, his discoloration has not been show 
to be marked.   Therefore, an increase to a 50 percent rating 
is not warranted pursuant to the prior rating criteria of DC 
7800. 

When taking into account the revised DC 7800, the Board first 
notes that there has been no showing of tissue loss in any of 
the medical records.  The March 1999 and March 2004 VA 
examinations specifically noted that there was no underlying 
tissue loss.  

Next, although it was noted in the March 2004 examination 
that the veteran's left nostril is shiny and slightly 
contracted when compared to the right nostril and the left 
eyebrow shows loss of hair on the lateral aspect, none of the 
evidence demonstrates that there is gross distortion or 
asymmetry of any of the features.  
Furthermore, although the veteran has some characteristics 
for disfigurement, he does not have the requisite four needed 
for a higher rating.  He does have several scars which 
measure at least one quarter inch in length, including his 
shoulder scars (2.5 inches x 1.75 inches, 3.75 inches x 1 
inch, less than 1.5 inch in diameter) and temporal scars (4 
centimeters x 4 centimeters) as indicated at his March 1999 
and May 2002 VA examinations.  Additionally, he also has a 
scar which measures 5 or more inches in length as the scar on 
his head measures 12 inches x 10 inches as noted in the March 
1999 VA examination.  Thus, the veteran has two 
characteristics for disfigurement.     

The veteran does have shiny skin on his nostril; however, the 
photographs examined by the Board do not show that this area 
exceeds 6 square inches and the medical evidence likewise 
does not so demonstrate.  Although the veteran has irregular 
skin texture on his shoulders, it does not exceed 6 square 
inches as indicated by the March 1999 examination report.  As 
depicted in the submitted photographs, the shoulder scars 
appear to be less than 6 square inches.  Additionally, the 
examiner, at the March 1999 examination, noted several areas 
of hyperpigmentation, including scars on his shoulder, none 
of which exceed 6 square inches.  The March 1999 examination 
also noted that the veteran's alopecia on his head is 
hyperpigmented and measures 1 inch x 2.5 inches.  The May 
2002 examination noted two temporal alopecia areas measuring 
4 centimeters x 4 centimeters.  That examination also noted 
that his left neck and upper back are also hyperpigmented.  
Moreover, the March 2004 examination noted that the veteran's 
left eyebrow is also hyperpigmented and has loss of hair.  
None of the areas of hyperpigmentation exceed 6 square 
inches.  It has not been shown that the veteran has indurated 
or inflexible skin, underlying soft tissue loss, or scar 
adherent to the underlying tissue, elevation or depression on 
palpation.  Therefore, while he does have some 
characteristics of disfigurement, he does not have four of 
them as is required for a higher rating.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's burn scars were more than 30 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.
Finally, the veteran has not been hospitalized for his scars 
and no evidence suggests this disability has prevented him 
from working.  During his video conference hearing, the 
veteran testified that he was working as a truck driver.  
While he said this job required him to be in the sun 
(apparently causing his scars to itch), no evidence has been 
presented that this has interfered with his ability to work 
per se.  Moreover, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his burn scar 
of the left face, neck, head, and bilateral shoulders is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's burn scar of 
the left face, neck, head, and bilateral shoulders.  
38 U.S.C.A. § 5107. 


ORDER

An initial rating in excess of 10 percent for second degree 
burn scar of the left ear with deformity of the auricle, for 
the period prior to August 30, 2002, is denied.  

A 30 percent rating, and no greater, for second degree burn 
scar of the left ear with deformity of the auricle, is 
allowed from August 30, 2002, subject to the laws and 
regulations governing the award of VA monetary benefits.

A rating in excess of 30 percent for second degree burn scars 
of the left face, neck, head, and bilateral shoulders is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


